Exhibit 10.5

1ST ENTERPRISE BANK

2006 STOCK INCENTIVE PLAN

as Amended and Restated

March 18, 2009

Section 1. Purpose

The purpose of 1st Enterprise Bank 2006 Stock Incentive Plan, as amended (the
“Plan”) is to (i) encourage selected employees and directors of 1st Enterprise
Bank (the “Bank”) and its subsidiaries to acquire a proprietary and vested
interest in the growth and performance of the Bank; (ii) generate an increased
incentive to contribute to the Bank’s future success and prosperity, thus
enhancing the value of the Bank for the benefit of shareholders; and
(iii) enhance the ability of the Bank and its subsidiaries to attract and retain
individuals of exceptional talent upon whom, in large measure, the sustained
progress, growth and profitability of the Bank depend.

Section 2. Definitions

For purposes of the Plan, the following terms have the following meanings:

(a) “Award” means any Option or Restricted Stock Award.

(b) “Award Agreement” means, with respect to each Award, the signed written
agreement between the Bank and the Participant setting forth the terms and
conditions of the Award.

(c) “Board” means the Board of Directors of the Bank.

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.

(e) “Consultants” means professionals and other individuals with banking or
management experience who provide services to the Bank or its subsidiaries.

(f) “Fair Market Value” means the fair market value of the Common Stock as
determined by the Board (or committee thereof) in good faith in accordance with
any reasonable valuation method, consistent with all applicable requirements
under the Code or other applicable laws, and regulations promulgated thereunder.

(g) “Founders” means the initial Founders of the Bank who are neither officers
or directors of the Bank and who advanced pre-opening expenses in connection
with the Bank’s organization.



--------------------------------------------------------------------------------

(h) “Holder” means the holder of a Restricted Stock Award granted under
Section 7.

(i) “Incentive Option” means any Option intended to be and designated as an
“incentive stock option” within the meaning of Section 422 of the Code.

(j) “Issue Date” shall mean the date established by the Board (or committee
thereof) on which Certificates representing shares of Restricted Stock shall be
issued by the Bank pursuant to the terms of Section 7(b).

(k) “Non-Qualified Option” means any Option that is not an Incentive Option.

(l) “Option” means an option granted under Section 6.

(m) “Optionee” means the holder of an Option granted under Section 6.

(n) “Participant” means an employee, director, Founder or Consultant who is
selected by the Board (or committee thereof) to receive an Award under the Plan.

(o) “Restricted Stock” or “Restricted Stock Award” means an Award of Stock
subject to restrictions, as more fully described in Section 7.

(p) “Restriction Period” means the period determined by the Board (or committee
thereof) under Section 7(b).

(q) “Stock” means the Common Stock, no par value, of the Bank, and any successor
security.

(r) “Terminating Event” means: (i) a reorganization, merger, or consolidation of
the Bank with one or more corporations as a result of which the Bank will not be
the surviving corporation, (ii) a sale of substantially all the assets and
property of the Bank to another person, corporation or entity, or (iii) a
“change in control”, i.e., any other single transaction involving the Bank (such
as a tender offer) where there is a change in ownership of at least fifty-one
percent (51%) of the Bank’s outstanding shares, unless such change in ownership
results from (i) a transfer of shares to another corporation in exchange for at
least eighty percent (80%) control of that corporation (such as in a holding
company reorganization), or (ii) the issuance of additional shares of stock by
the Bank in a public stock offering, private placement or similar transaction.
Notwithstanding anything else to the contrary set forth herein, a “Terminating
Event” shall not include any sale of stock or securities, merger, transfer of
assets, consolidation, reorganization or any other transaction instituted by or
at the request of the California Commissioner of Financial Institutions or the
Federal Deposit Insurance Corporation to resolve any supervisory concerns
respecting the Bank.

(s) “Termination” means, for purposes of the Plan, with respect to a
Participant, that (a) if the Participant is a director of the Bank, he or she
has ceased to be, for any reason, a director and (b) if the Participant is an
employee, he or she has ceased to be, for any reason, employed by the Bank or a
subsidiary.

 

2



--------------------------------------------------------------------------------

(t) “Termination for Cause” in the case of an employee, shall mean termination
for malfeasance or gross misfeasance in the performance of duties, conviction of
illegal activity in connection therewith, any conduct seriously detrimental to
the interests of the Bank or a subsidiary corporation, or removal pursuant to
the exercise of regulatory authority by the Department of Financial Institutions
(“DFI”), the FDIC or other bank supervisory agency; and, in any event, the
determination of the Board of Directors with respect thereto shall be final and
conclusive. In the case of a director, termination for cause shall include
removal pursuant to Sections 302 or 304 of the California Corporations Code or
removal pursuant to the exercise of regulatory authority by the DFI, the FDIC or
other bank supervisory agency.

(u) “Vesting Date” means, for an Option or a portion of an Option, the first
date on which the Option or such portion may be exercised by the Optionee and,
for shares of Restricted Stock, the date on which the shares cease to be
forfeitable and become freely transferable shares in the hands of the
Participant.

Section 3. Administration

(a) General. This Plan shall initially be administered by the Board of Directors
of the Bank (the “Board of Directors”). The Board of Directors may, in its sole
discretion, from time to time, delegate such power and authority over the
administration of the Plan as the Board of Directors deems appropriate to a
committee composed of not fewer than three (3) directors of the Bank. Nothing
contained herein shall prevent the Board of Directors from delegating to such
committee full power and authority over the administration of the Plan.

Any action of the Board of Directors (or committee) with respect to
administration of the Plan shall be taken pursuant to a majority vote of its
members; provided, however, that with respect to action by the Board of
Directors (or committee) in granting an option to an individual director, such
action must be authorized by the required number of directors without counting
the interested director, who shall abstain as to any vote on his or her option.
An interested director may be counted in determining the presence of a quorum at
a meeting of the Board of Directors (or committee) where such action will be
taken.

(b) Authority. The Board (or committee) shall grant Awards to eligible
participants. In particular and without limitation, the Board (or committee),
subject to the terms of the Plan, shall:

(i) select the eligible participants to whom Awards may be granted;

(ii) determine whether and to what extent Awards are to be granted under the
Plan;

(iii) determine the number of shares to be covered by each Award granted under
the Plan; and

(iv) determine the terms and conditions of any Award granted under the Plan
based upon factors determined by the Board (or committee).

 

3



--------------------------------------------------------------------------------

(c) Board and Committee Determinations Binding. Subject to the express
provisions of the Plan, the Board (or committee) shall have the authority to
construe and interpret the Plan, any Award and any Award Agreement; to define
the terms used therein; to prescribe, amend, and rescind rules and regulations
relating to administration of the Plan, to determine the duration and purposes
of leaves of absence which may be granted to Participants without constituting a
termination of their employment for purposes of the Plan; and to make all other
determinations necessary or advisable for administration of the Plan. Any
determination made by the Board (or committee) pursuant to the provisions of the
Plan with respect to any Award shall be made in its sole discretion at the time
of the grant of the Award or, unless in contravention of any express term of the
Plan or Award, at any later time. Determinations of the Board (or committee) on
matters referred to in this section shall be final and conclusive, and shall be
binding on all persons, including the Bank and Participants.

Section 4. Stock Subject to Plan

(a) Shares Available for Awards. The total number of shares of Stock reserved
and available for issuance pursuant to Awards under this Plan shall be 795,175
shares (30% of the amount of the Bank’s initial issuance of common stock, minus
29,825 shares which have been issued pursuant to the exercise of Options under
the Plan as of March 18, 2009), subject to adjustment as provided in
Section 4(b). If any Option terminates or expires without being exercised in
full, or if any shares of Stock subject to a Restricted Stock Award are
forfeited, the shares issuable under such Option or Award shall again be
available for issuance in connection with Awards. Any Award under this Plan
shall be governed by the terms of the Plan and any applicable Award Agreement.

(b) Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split or other change in corporate
structure affecting the Stock without receipt of consideration by the Bank, such
substitution or adjustments shall be made in the aggregate number of shares of
Stock reserved for issuance under the Plan, in the number and exercise price of
shares subject to outstanding Options, and in the number of shares subject to
other outstanding Awards, as may be determined to be appropriate by the Board
(or committee), in its sole discretion; provided, however, that no fractional
shares of Stock shall be issued under the Plan on account of any such
adjustment.

Section 5. Eligibility

Awards may be granted to all employees, officers (whether or not they are also
directors), non-employee directors, Founders, and Consultants of the Bank and
its subsidiaries. However, Founders, Consultants, and non-employee directors who
are not also officers or employees of the Bank or a subsidiary corporation are
not eligible to receive Incentive Options under the Plan, but only Non-Qualified
Options or Restricted Stock Awards.

Section 6. Stock Options

(a) Types. Any Option granted under the Plan shall be in such form as the Board
(or committee) may from time to time approve. The Board (or committee) shall
have the authority to grant to any eligible Participant Incentive Options,
Non-Qualified Options or both types of Options.

 

4



--------------------------------------------------------------------------------

(b) Incentive Options. Incentive Options may be granted only to employees of the
Bank or a Subsidiary. Any portion of an Option that is not designated as, or
does not qualify as, an Incentive Option shall constitute a Non-Qualified
Option.

(c) Terms and Conditions. Options granted under the Plan shall be subject to the
following terms and conditions:

(i) Option Term. Each Option and all rights or obligations thereunder shall
expire on such date as the Board (or committee) may determine, but not later
than ten (10) years from the date such Option is granted, and shall be subject
to earlier termination as provided elsewhere in the Plan. As to any Incentive
Option granted to an Optionee who, immediately before the option is granted,
owns beneficially more than ten percent (10%) of the outstanding stock of the
Bank (whether acquired upon exercise of Options or otherwise), such option must
not be exercisable by its terms after five (5) years from the date of its grant.

(ii) Grant Date. The time an Option is granted, sometimes referred to as the
date of grant, shall be the day of the action of the Board (or committee)
described in Section 3(a) hereof, provided that Optionees do not have the
ability to further negotiate the terms of their grants, and provided further
that the material terms of the grants are communicated to Optionees within a
relatively short period of time following the Board’s action. In addition, if
required by applicable accounting rules, the date of grant will not be deemed to
occur unless any shareholder approvals required for the grant of an option under
the Plan or applicable amendments thereto have been obtained. In addition, if
appropriate resolutions of the Board (or committee) indicate that an Option is
to be granted as of and on some future date, the time such Option is granted
shall be such future date. If action by the Board (or committee) is taken by the
unanimous written consent of its members, the action of the Board (or committee)
shall be deemed to be at the time the last Board member signs the consent,
subject to the same requirements concerning communication with Optionees set
forth in the first sentence of this paragraph.

(iii) Exercise Price. The exercise price per share of stock subject to each
Option shall be determined by the Board (or committee) but shall not be less
than one hundred percent (100%) of the Fair Market Value of such stock at the
time such Option is granted. As to any Incentive Option granted to an Optionee
who, immediately before the Option is granted, owns beneficially more than ten
percent (10%) of the outstanding stock of the Bank, the purchase price must be
at least one hundred ten percent (110%) of the Fair Market Value of the stock at
the time when such Option is granted.

(iv) Exercisability. Each Option shall be exercisable in such installments,
which need not be equal, and upon such conditions as the Board (or committee)
shall determine; provided, however, that until the Bank has been in operation
for three full years, all option grants shall comply with the FDIC Statement of
Policy on Applications for Deposit Insurance, dated August 31, 1998.
Specifically, no options granted to officers, employees or directors may become
exercisable more rapidly than in approximately equal percentages over the first
three years of the option term, with no discretionary acceleration during such
period. Options granted to Founders may vest immediately on the date of grant,
subject to shareholder approval of the Plan.

 

5



--------------------------------------------------------------------------------

If an Optionee shall not in any given installment period purchase all of the
shares which such Optionee is entitled to purchase in such installment period,
such Optionee’s right to purchase any shares not purchased in such installment
period shall continue until the expiration of such Option. No Option or
installment thereof shall be exercisable except with respect to whole shares,
and fractional share interests shall be disregarded except that they may be
accumulated in accordance with the next preceding sentence.

(v) Limit on Exercisability. The aggregate fair market value (determined as of
the time the Option is granted) of the stock for which any officer or employee
may be granted Incentive Options which are first exercisable during any one
calendar year (under all Incentive Stock Option Plans of the Bank and its
subsidiaries) shall not exceed One Hundred Thousand Dollars ($100,000).

(vi) Method of Exercise; Payment. Options may be exercised by ten (10) days
written notice delivered to the Bank stating the number of shares with respect
to which the Option is being exercised, together with cash in the amount of the
purchase price for such shares. No fewer than ten (10) shares may be purchased
at one time unless the number purchased is the total number which may be
purchased under the Option.

Options may also be exercised by delivery to the Bank of ten (10) days written
notice stating the number of shares with respect to which the Option is being
exercised, and by delivery to the Bank of (i) an exercise notice instructing the
Bank to deliver the certificates for the shares purchased to a designated
brokerage firm which shall sell the stock in the market as soon as the Option is
exercised; and (ii) a copy of irrevocable instructions delivered to the
brokerage firm to sell the shares acquired upon exercise of the Option and to
deliver to the Bank from the sale proceeds sufficient cash to pay the exercise
price and applicable withholding taxes arising as a result of the exercise, with
the balance of the sales proceeds, if any, after payment of any broker’s
commission, credited to the Optionee’s brokerage account.

(vii) Compliance With Applicable Laws. No shares of Common Stock shall be issued
upon exercise of any Option, and an Optionee shall have no right or claim to
such shares, unless and until: (i) payment in full as provided hereinabove has
been received by the Bank; (ii) any applicable requirements of law and of
regulatory bodies having jurisdiction over such issuance and delivery have been
fully complied with; and (iii) if required by federal or state law or
regulation, the Optionee shall have paid to the Bank the amount, if any,
required to be withheld on the amount deemed to be compensation to the Optionee
as a result of the exercise of his or her Stock Option, or made other
arrangements satisfactory to the Bank, in its sole discretion, to satisfy
applicable income tax withholding requirements.

(viii) Cessation of Employment; Disability. Except as provided in Subsections
6(c)(i) above, if an Optionee ceases to be employed by or to serve as a director
of the Bank or a subsidiary corporation for any reason other than death,
disability, or cause such Optionee’s Option shall expire three (3) months
thereafter, and during such period after such Optionee ceases to be an employee
or director, such Option shall be exercisable only as to those

 

6



--------------------------------------------------------------------------------

shares with respect to which installments, if any, had accrued as of the date on
which the Optionee ceased to be employed by or ceased to serve as a director of
the Bank or such subsidiary corporation. Except as provided in Subsections
6(c)(i) above or 6(c)(ix) below, if an Optionee ceases to be employed by or
ceases to serve as a director of the Bank or a subsidiary corporation by reason
of disability (within the meaning of Section 22(e)(3) of the Code), such
Optionee’s Option shall expire not later than one (1) year thereafter, and
during such period after such Optionee ceases to be an employee or director such
Option shall be exercisable only as to those shares with respect to which
installments, if any, had accrued as of the date on which the Optionee ceased to
be employed by or ceased to serve as a director of the Bank or such subsidiary
corporation.

(ix) Termination of Employment for Cause. If an Optionee’s employment by or
service as a director of the Bank or a subsidiary corporation is terminated for
Cause, such Optionee’s Option shall expire immediately; provided, however, that
the Board (or committee) may, in its sole discretion, within thirty (30) days of
such termination, waive the expiration of the Option by giving written notice of
such waiver to the Optionee at such Optionee’s last known address. In the event
of such waiver, the Optionee may exercise the Option only to such extent, for
such time, and upon such terms and conditions as if such Optionee had ceased to
be employed by or ceased to serve as a director of the Bank or such subsidiary
corporation upon the date of such termination for a reason other than Cause,
disability, or death.

(x) Death of Optionee. Except as provided in Subsection 6(c)(i) above, if any
Optionee dies while employed by or serving as a director of the Bank or a
subsidiary corporation or during the three-month or one-year period referred to
in Subsection 6(c)(viii) above, such Optionee’s Option shall expire one (1) year
after the date of such death. After such death but before such expiration, the
persons to whom the Optionee’s rights under the Option shall have passed by Will
or by the applicable laws of descent and distribution shall have the right to
exercise such Option to the extent that installments, if any, had accrued as of
the date of such Optionee’s death.

Section 7. Restricted Stock Awards

(a) General. Restricted Stock Awards may be issued hereunder to Participants,
for no cash consideration or for such amount as the Board (or committee) in its
discretion shall determine, either alone or in addition to other Awards granted
under the Plan. The provisions of Restricted Stock Awards need not be the same
with respect to each Participant. The Board (or committee) may provide upon
grant of a Restricted Stock Award that any shares of Restricted Stock that may
be purchased by the Holder in cash and are subsequently forfeited by the Holder
prior to the Vesting Date therefor shall be reacquired by the Bank at the
purchase price originally paid therefor by the Holder, if applicable.

(b) Issue Date and Vesting Date. At the time of the grant of a Restricted Stock
Award, the Board (or committee) shall establish an Issue Date or Issue Dates and
a Vesting Date or Vesting Dates with respect to such shares. The Board (or
committee) may provide upon grant of a Restricted Stock Award that different
numbers or portions of the shares subject to the Award shall have different
Vesting Dates. The Board (or committee) may also provide that the Vesting Dates
will be accelerated upon the subsequent occurrence of such event (e.g., early
retirement of

 

7



--------------------------------------------------------------------------------

the Holder) as the Board (or committee) may specify. The Board (or committee)
also may establish upon grant of a Restricted Stock Award that some or all of
the shares subject thereto shall be subject after the Vesting Date to additional
restrictions upon transfer or sale, although not to forfeiture.

(c) Issuance of Certificates. Reasonably promptly after the Issue Date with
respect to shares of Restricted Stock, the Bank shall cause to be issued a stock
certificate, registered in the name of the Participant to whom such shares were
granted, evidencing such shares; provided, that the Bank shall not cause such a
stock certificate to be issued unless it has received a stock power duly
endorsed in blank with respect to such shares. Each such stock certificate shall
bear the following legend:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in
1st Enterprise Bank 2006 Stock Incentive Plan, as amended, and related Award
Agreement and such rules, regulations and interpretations as 1st Enterprise Bank
Board of Directors or Compensation Committee may adopt. Copies of the Plan,
Award Agreement and rules, regulations and interpretations, if any, are on file
at the principal executive office of 1st Enterprise Bank, 818 West Seventh
Street, Suite 220, Los Angeles, California 90017.”

Such legend shall not be removed until such shares vest pursuant to the terms
hereof.

Each certificate issued pursuant to this Section 7(c) together with the stock
powers relating to the shares of Restricted Stock evidenced by such certificate,
shall be held by the Bank unless the Board (or committee) determines otherwise.

(d) Consequences of Vesting. Upon the vesting of a share of Restricted Stock
pursuant to the terms of the Plan and the applicable Award Agreement, the
restrictions on transfer described in Section 7(c) shall cease to apply to such
share. Reasonably promptly after a Restricted Stock Award becomes fully vested,
the Bank shall cause to be delivered to the Participant to whom such shares were
granted, a certificate evidencing such share, free of the legend set forth in
Section 7(c). If a Restricted Stock Award is partially vested, the Bank may
continue to hold the originally issued certificate until fully vested unless the
Participant specifically requests the issuance of a certificate for just the
vested shares. Reasonably promptly after any such request, the Bank shall cause
the certificates to be issued separately for the restricted and unrestricted
shares, and shall deliver the unrestricted certificate to the Participant.

(e) Dividends. If and to the extent the Board (or committee) so specifies upon
grant, the Holder of shares of Restricted Stock shall be entitled to receive
from the Bank, after the grant date and until the Vesting Date, dividends or
other distributions with respect to the shares identical or comparable in
financial value to the dividends and other distributions that would have been
received by the Holder had the shares not been subject to the restrictions on
Restricted Stock imposed under the Plan, and the Holder shall not be required to
return any such distributions to the Bank in the event of forfeiture of the
Restricted Stock; provided that any such dividends or distribution payable to
the Holder that constitute Stock or other equity securities of the Bank shall be
issued in the same manner and subject to the same restrictions and conditions

 

8



--------------------------------------------------------------------------------

as apply to the shares of Restricted Stock as to which such dividends and
distributions are paid. The Board (or committee) in its discretion may require
that any dividends paid on shares of Restricted Stock shall be held in escrow
until all restrictions on such shares have lapsed.

(f) Voting Rights. If and to the extent the Board (or committee) so specifies
upon grant, the Holder of shares of Restricted Stock shall be entitled to vote
or direct the voting of such shares after the grant date and until the Vesting
Date.

(g) Termination. Except to the extent otherwise provided in the Award Agreement
and pursuant to this section, in the event of a Termination of employment or
directorship during the Restriction Period, all shares still subject to
restriction shall be forfeited by the Participant. If the recipient has paid
cash for the Award, the stock will be repurchased at the same price originally
paid by the Participant. In the event that the Bank requires such a return of
shares, it also shall have the right to require the return of all dividends paid
on such shares, whether by termination of any escrow arrangement under which
such dividends are held or otherwise, unless otherwise specified in the
applicable Award Agreement.

Section 8. Terminating Events

(a) Impact of Event. In the event of a “Terminating Event” as defined in
Section 2(r), any surviving corporation or entity or acquiring corporation or
entity, or affiliate of such corporation or entity, may assume any Options or
Restricted Stock Awards outstanding under the Plan or may substitute similar
awards for those outstanding under the Plan. In the event any surviving or
acquiring corporation or entity in a Terminating Event does not assume such
Options or Awards or does not substitute similar Options or other Awards for
those outstanding under the Plan, then (i) the vesting of such Options or other
Awards outstanding under the Plan shall be accelerated and made fully
exercisable and all restrictions thereon shall lapse ten (10) days prior to the
closing of the Terminating Event; and (ii) upon the closing of the Terminating
Event, any Options outstanding under the Plan shall be terminated if not
exercised prior to the closing, unless the Board (or committee) in its sole
discretion determines prior to the effective date of the Terminating Event that
all outstanding Options and the Plan itself should continue in full force and
effect. In the case of such a determination by the Board (or committee), or in
the event that any pending Terminating Event does not occur, the Plan and all
outstanding Options and other Awards thereunder shall continue in force with all
original vesting schedules in effect.

(b) Notice to Participants of Terminating Event. Not less than thirty (30) days
prior to a Terminating Event, the Board (or committee) of Directors shall notify
each Participant of the pendancy of the Terminating Event. With respect to
Holders of Restricted Stock, the notice shall simply inform such Participants of
the pendancy of the Terminating Event and of the fact that the restrictions on
their Restricted Stock will lapse. In the case of Optionees, the notice shall
inform such Optionees that their Options shall, notwithstanding the provisions
of Sections 6(c)(iv) hereof, become exercisable in full and not only as to those
shares with respect to which installments, if any, have then accrued, subject,
however, to earlier expiration or termination as provided elsewhere in the Plan,
and further subject to the condition that the Terminating Event in fact occurs.
Optionees shall then be entitled to exercise any Options or portions thereof
commencing on the tenth (10th) day, and ending on the third (3rd) day, prior to
the Terminating Event, or at such other times as may be specified by the Board
(or committee) in connection with the Terminating Event.

 

9



--------------------------------------------------------------------------------

Section 9. Acceleration of Options or other Awards.

Notwithstanding the provisions of Sections 6(c)(iv) or 7(b) hereof or any
provision to the contrary contained in any Award Agreement, the Board (or
committee), in its sole discretion, may accelerate the vesting of all or any
Award then outstanding. The decision by the Board (or committee) to accelerate
an Award or to decline to accelerate an Award shall be final. In the event of
the acceleration of Options as the result of a decision by the Board (or
committee) pursuant to this Section 9, each outstanding Option so accelerated
shall be exercisable for a period from and after the date of such acceleration
and upon such other terms and conditions as the Board (or committee) may
determine in its sole discretion, provided that such terms and conditions (other
than terms and conditions relating solely to the acceleration of exercisability
and the related termination of an Option) may not adversely affect the rights of
any Participant without the consent of the Participant so adversely affected.
Any outstanding Option which has not been exercised by the holder at the end of
such period shall terminate automatically at that time.

Section 10. General Provisions

(a) Award Grants. Any Award may be granted either alone or in addition to other
Awards granted under the Plan. Subject to the terms and restrictions set forth
elsewhere in the Plan, the Board (or committee) shall determine the
consideration, if any, payable by the Participant for any Award and, in addition
to those set forth in the Plan, any other terms and conditions of the Awards.
The Board (or committee) may condition the grant or payment of any Award upon
the attainment of specified performance goals or such other factors or criteria,
including vesting based on continued service on the Board or employment, as the
Board (or committee) shall determine. Performance objectives may vary from
Participant to Participant and among groups of Participants and shall be based
upon such Bank, subsidiary, group or division factors or criteria as the Board
(or committee) may deem appropriate, including, but not limited to, earnings per
share or return on equity. The other provisions of Awards also need not be the
same with respect to each recipient. Unless specified otherwise in the Plan or
by the Board (or committee), the date of grant of an Award shall be the date of
action by the Board (or committee) to grant the Award, provided that
Participants do not have the ability to further negotiate the terms of their
awards, and provided further that the awards will be communicated to
Participants within a relatively short period of time following the Board’s (or
committee)’s action.

(b) Award Agreements. As soon as practicable after the date of an Award grant,
the Bank and the Participant shall enter into a written Award Agreement
identifying the date of grant, and specifying the terms and conditions of the
Award. Options are not exercisable until after execution of the Award Agreement
by the Bank and the Participant, but a delay in execution of the Award Agreement
shall not affect the validity of the Option grant.

(c) Certificates; Transfer Restrictions. All certificates for shares of Stock or
other securities delivered under the Plan shall be subject to such stock
transfer orders, legends and

 

10



--------------------------------------------------------------------------------

other restrictions as the Board (or committee) may deem advisable under the
rules, regulations and other requirements of the SEC, any market in which the
Stock is then traded and any applicable federal, state or foreign securities
laws.

(d) Tax Withholding. Whenever shares of Stock are issued or to be issued
pursuant to Awards, the Bank shall have the right to require the Participant to
remit to the Bank an amount sufficient to satisfy federal, state, local or other
withholding tax requirements if, when, and to the extent required by law
(whether so required to secure for the Bank an otherwise available tax deduction
or otherwise) prior to the delivery of any certificate or certificates for such
shares. The obligations of the Bank under the Plan shall be conditional on
satisfaction of all such withholding obligations and the Bank shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant. With the approval of the
Board (or committee), which it shall have sole discretion to grant, the
Participant may elect to satisfy an applicable withholding requirement, in whole
or in part, by having the Bank withhold from delivery shares of Stock having a
value equal to the amount of tax to be withheld. Such shares shall be valued at
their fair market value on the date as of which the amount of tax to be withheld
is determined. Fractional share amounts shall be settled in cash.

(e) Notification of Election Under Section 83(b) of the Code. If any Participant
shall, in connection with the acquisition of shares of Restricted Stock under
the Plan, make the election permitted under Section 83(b) of the Code (i.e., an
election to include in gross income in the year of transfer the amounts
specified in Section 83(b)), such Participant shall notify the Bank of such
election within ten days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b).

(f) Transferability. No Award shall be assignable or otherwise transferable by
the Participant other than by will or by the laws of descent and distribution.
During the life of a Participant, an Award shall be exercisable, and any
elections with respect to an Award may be made, only by the Participant or the
Participant’s guardian or legal representative.

(g) Adjustment of Awards; Waivers. The Board (or committee) may adjust the
performance goals and measurements applicable to Awards (i) to take into account
changes in law and accounting and tax rules, (ii) to make such adjustments as
the Board (or committee) deems necessary or appropriate to reflect the inclusion
or exclusion of the impact of extraordinary or unusual items, events or
circumstances in order to avoid windfalls or hardships, and (iii) to make such
adjustments as the Board (or committee) deems necessary or appropriate to
reflect any material changes in business conditions. In the event of hardship or
other special circumstances of a Participant and otherwise in its discretion,
the Board (or committee) may waive in whole or in part any or all restrictions,
conditions, vesting, or forfeiture with respect to any Award granted to such
Participant.

(h) Non-Competition. The Board (or committee) may condition its discretionary
waiver of a forfeiture, the acceleration of vesting at the time of Termination
of a Participant holding any unexercised or unearned Award, the waiver of
restrictions on any Award, or the extension of the expiration period to a period
not longer than that provided by the Plan upon such Participant’s agreement (and
compliance with such agreement) (i) not to engage in any business

 

11



--------------------------------------------------------------------------------

or activity competitive with any business or activity conducted by the Bank and
(ii) to be available for consultations at the request of the Bank’s management,
all on such terms and conditions (including conditions in addition to (i) and
(ii)) as the Board (or committee) may determine.

(i) Rights as Shareholder. Unless the Plan, the Board (or committee) expressly
specifies otherwise, an Optionee shall have no rights as a shareholder with
respect to any shares covered by an Option until the stock certificates
representing the shares are actually delivered to the Optionee. Except as
specified in Section 4(b), no adjustment shall be made for dividends or other
rights for which the record date is prior to the date the certificates are
delivered. The rights of Holders shall be as specified in their Award
Agreements, as determined by the Board (or committee) in accordance with
Section 7 hereof. No Participants holding any other types of Awards shall have
any rights as shareholders unless and until stock certificates issued pursuant
to such Awards are delivered to the Participants.

(j) Beneficiary Designation. The Board (or committee), in its discretion, may
establish procedures for a Participant to designate a beneficiary to whom any
amounts payable in the event of the Participant’s death are to be paid.

(k) Regulatory Compliance.

(i) Exercise or Forfeiture of Options in the Event of Order to Increase Capital.
Notwithstanding any other provision of any Option granted hereunder, if the Bank
becomes subject to any written order or directive by the DFI or the FDIC
requiring the Bank to increase capital, the Optionees must immediately exercise
or forfeit any outstanding Options.

(ii) Compliance with FDIC Statement of Policy During Initial Years of Operation.
Until the Bank has been in operation for three full years, all Option grants and
other Awards shall comply with the FDIC Statement of Policy on Applications for
Deposit Insurance.

(iii) Securities Laws Compliance; Notice of Proposed Sale. No shares shall be
issued upon the exercise of any Option, or pursuant to any other Award, unless
and until any then applicable requirements of any regulatory agencies having
jurisdiction, and of any exchanges upon which stock of the Bank may be listed,
shall have been complied with fully. The Bank will diligently endeavor to comply
with all applicable securities laws before any Awards are granted under the Plan
and before any stock is issued pursuant to any Awards. All Participants shall
agree to comply with all applicable federal and state securities laws in
connection with any sale or other disposition of such common stock.
Additionally, all Participants shall give the Bank notice of any sale or other
disposition of any such shares not more than five (5) days after such sale or
other disposition.

(l) Additional Plans. Nothing contained in the Plan shall prevent the Bank or a
subsidiary from adopting other or additional compensation arrangements for its
directors and employees.

(m) No Employment Rights; No Right to Directorship. Neither the adoption of this
Plan nor the grant of any Award hereunder shall (i) confer upon any employee any
right to continued employment nor shall it interfere in any way with the right
of the Bank or a subsidiary

 

12



--------------------------------------------------------------------------------

to terminate the employment of any employee at any time; or (ii) confer upon any
Participant any right with respect to continuation of the Participant’s
membership on the Board or interfere in any way with provisions in the Bank’s
Articles of Incorporation and Bylaws relating to the election, appointment,
terms of office, and removal of members of the Board.

(n) Governing Law. The Plan and all Awards shall be governed by and construed in
accordance with the laws of the State of California.

(o) Use of Proceeds. All cash proceeds to the Bank under the Plan shall
constitute general funds of the Bank.

(p) Assumption by Successor. The obligations of the Bank under the Plan and
under any outstanding Award may be assumed by any successor corporation, which
for purposes of the Plan shall be included within the meaning of “Bank.”

Section 11. Amendments and Termination

The Board may amend, alter or discontinue the Plan or any Award, but no
amendment, alteration or discontinuance shall be made which would impair the
rights of a Participant under an outstanding Award without the Participant’s
consent. No amendment, alteration or discontinuance shall require shareholder
approval unless it would:

(a) increase in the total number of shares reserved for issuance pursuant to
Awards under the Plan;

(b) change the minimum option price for Options;

(c) increase the maximum term of Awards provided for herein;

(d) expand the types of awards which may be issued under the Plan; or

(e) expand the class of eligible Participants.

Any amendment or modification requiring shareholder approval shall be deemed
adopted as of the date of the action of the Board effecting such amendment or
modification and shall be effective immediately, unless otherwise provided
therein, subject to approval thereof within twelve (12) months before or after
the effective date by shareholders of the Bank holding not less than a majority
of the voting power of the Bank.

Section 12. Effective Date of Plan

The effective date of the Plan is March 15, 2006.

Section 13. Term of Plan

The Plan shall remain in effect until March 15, 2016 unless terminated earlier
by the Board, and no Award shall be granted on or after that date, but Awards
granted prior to March 15, 2016 may extend beyond that date.

 

13